DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haddy (20170108609) in view of Klaus (20190087635).
Regarding claim 1, Haddy discloses, a marking identification system (abstract, fig. 1-6) comprising: 
a marking database (102/104, fig. 1) arranged to store marking data associated with one or more underground infrastructure (i.e., buried assets) markings arranged to identify the location of one or more underground infrastructure elements, the marking data including one or more underground infrastructure marking locations within a geographic area and including a type of infrastructure associated with each of the one or more underground infrastructure marking, the marking database communicatively coupled to a data network (¶ 0009, 0019, 0024, Various types of data may be stored in the database 104 of server 102 with relation to a buried asset that has been detected and located. For example, the database 104 may store one or more records for each buried asset, and each record may include one or more buried asset data points. A buried asset data point may include a current time, a textual map address, and location data or position data, such as latitude and longitude coordinates, geographical coordinates, an altitude coordinate, or the like. A buried asset data point may also include depth measurement data, electromagnetic signal measurement data); and 
a drone (101, fig. 3) communicatively coupled to the data network (106, fig. 3), wherein the drone is configured to: 
determine the location of the drone via one or more location sensors (¶ 0009, 0019, 0021, the drone 101 also calculates its current geographical position using an on-board processor); 
receive first data from the marking database, wherein the first data includes a location associated with the geographic area (¶ 0009, 0022, 0029 and 0036, Server 102 includes a software engine that delivers applications, data, program code and other information to drone 101, the database 104 may serve buried asset data, buffer zone data, as well as related information, which may be used by server 102, drone 101); 
deploy to the location associated within the geographic area (¶ 0009, 0036 and 0040, FIG. 3 is a diagram showing the data flow of the general process executed by the drone 101 for detecting buried assets, according to an example embodiment. FIG. 3 shows that drone 101 may receive a data structure 304 that may include a buffer zone and geographical location, which correspond to a target buried asset. Also, drone 101 may transmit a unique identifier 302 that identifies a buried asset, and server 102 may respond with the data structure 304. The data structure 304 may be selected by manager 113. FIG. 3 also shows that drone 101 may transmit buried asset data points 306 to the server 102); 
detect the one or more underground infrastructure markings arranged to identify the location of one or more underground infrastructure elements within the geographic area using one or more marker sensors (¶ 0009, 0042-0043, FIG. 3 is a diagram showing the data flow of the general process executed by the drone 101 for detecting buried assets, according to an example embodiment. FIG. 3 shows that drone 101 may receive a data structure 304 that may include a buffer zone and geographical location, which correspond to a target buried asset. Also, drone 101 may transmit a unique identifier 302 that identifies a buried asset, and server 102 may respond with the data structure 304. The data structure 304 may be selected by manager 113. FIG. 3 also shows that drone 101 may transmit buried asset data points 306 to the server 102); 
determine a type of infrastructure associated with each of the detected underground infrastructure markings based on the detected indicator associated with each of the underground infrastructure markings (¶ 0009, 0038, 0043-0044, FIG. 3 is a diagram showing the data flow of the general process executed by the drone 101 for detecting buried assets, according to an example embodiment. FIG. 3 shows that drone 101 may receive a data structure 304 that may include a buffer zone and geographical location, which correspond to a target buried asset. Also, drone 101 may transmit a unique identifier 302 that identifies a buried asset, and server 102 may respond with the data structure 304. The data structure 304 may be selected by manager 113. FIG. 3 also shows that drone 101 may transmit buried asset data points 306 to the server 102, specifying that a locate action must be performed at a particular location for a particular buried asset identified by unique identifier 302, type of buried asset, expected reading for buried asset, or the like); and 
transmit second data to the marking database, wherein the second data includes the type of infrastructure associated with each of the detected underground infrastructure markings and a marking location associated with each of the detected underground infrastructure markings (¶ 0009, 0044-0045, FIG. 3 is a diagram showing the data flow of the general process executed by the drone 101 for detecting buried assets, according to an example embodiment. FIG. 3 shows that drone 101 may receive a data structure 304 that may include a buffer zone and geographical location, which correspond to a target buried asset. Also, drone 101 may transmit a unique identifier 302 that identifies a buried asset, and server 102 may respond with the data structure 304. The data structure 304 may be selected by manager 113. FIG. 3 also shows that drone 101 may transmit buried asset data points 306 to the server 102).
Haddy does not specifically disclose detect an indicator in paint associated with each of the detected markings.
In the same field of endeavor, Klaus discloses, detect an indicator in paint associated with each of the detected underground infrastructure markings (¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Haddy by specifically adding feature in order to enhance system performance to enables tracking the target marker while reduces likelihood of losing the target marker and allowing up-to-date control of the UAV based on an up-to-date position of the target marker. 
Regarding claim 2, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the drone includes a data store that stores a portion of the marking database (¶ 0009, 0021 and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like).
Regarding claim 3, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein: the marking database is located remotely from the drone, and the drone is configured to receive first data from and send second data to the marking database via a remote server (¶ 0009, 0021, 0038 and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like).
Regarding claim 4, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the drone is configured to send data to the marking database at least one of periodically, in real-time, in near real-time, and in response to a query from the remote server (¶ 0009, 0021, 0038-0044, and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like).
Regarding claim 5, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the indicator includes at least one of a pigment, a radioactive material, light sensitive material, and a chemically reactive material (¶ 0009, 0021, 0024, 0038-0044, A buried asset data point may also include depth measurement data, electromagnetic signal measurement data such as electrical current measurement data, resistance measurement data and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like).
Regarding claim 6, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the marking database includes an infrastructure table correlating each reference indicator with a type of infrastructure (¶ 0009, 0021-0030, 0038-0044, and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like).
Regarding claim 7, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the drone is configured to determine the type of infrastructure associated with a detected marking by comparing the detected indicator with the infrastructure table to identify a match between a reference indicator and the detected indicator (¶ 0009, 0021, 0038-0044, and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like).
Regarding claim 8, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the drone is unmanned aerial vehicle (UAV) or autonomous aerial vehicle (AAV) (101, fig. 1-3, ¶ 0009, 0021, 0038-0044, and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like).
Regarding claim 9, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the marking database is located at least at one of in the drone, at a drone-deploying vehicle, in a remote regional location, and at a headquarters location (¶ 0009, 0021, 0038-0044, and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like). 
Regarding claim 10, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the drone is configured to perform detection of the one or more marking in response to an instruction from a user (¶ 0009, 0021, 0038-0044, and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like).
Regarding claim 11, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the instruction from a user may be via a wireless device communicatively coupled to the data network (¶ 0009, 0021-30, 0038-0044, and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like).
Regarding claim 12, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the drone is configured to remain within proximity of the user (¶ 0009, 0021, 0038-0044, and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like).
Regarding claim 13, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the marking data includes data derived from at least one of historical infrastructure information, historical infrastructure maps, regulatory databases, utility databases, previously detected infrastructure, survey data, and real-time detection information (¶ 0009, 0021-30, 0038-0044, and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like). 
Regarding claim 14, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the data network includes at least one of a mobile telephone network, a Wi-Fi network, local area network, wide area network, the Internet, a Bluetooth network, and other wireless network (106, fig. 1, ¶ 0009, 0019, 0030, 0038-0044, and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like).
Regarding claim 15, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the one or more marking sensors include one or more of optical sensors, visible light sensors, cameras, infrared sensors, ultra violet sensors, and radiation sensors (¶ 0009, 0020-0030, 0038-0044, and also see Klaus ¶ 0017, the aerial vehicle 110 may capture one or more images of surfaces within a vicinity of the destination 170, and recognize one or more edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of the target marker 160 within one or more of such images, the target marker 160 may be formed from paint, ink, chalk or any other materials, identifier thereof, a utility structure such as a manhole cover, a water main valve cover, or the like).
Regarding claim 16, Haddy discloses, an autonomous marking identification apparatus comprising: 
a transceiver (208, fig. 2) communicatively coupled to a data network, the transceiver arranged to receive first data from a marking database, wherein the first data includes marking data associated with a portion of a geographic area, the marking database being arranged to store marking data associated with one or more underground infrastructure markings arranged to identify the location of one or more underground infrastructure elements, the marking data including one or more marking locations within the geographic area and including a type of infrastructure associated with each of the one or more marking (¶ 0009, 0019, 0024, Various types of data may be stored in the database 104 of server 102 with relation to a buried asset that has been detected and located. For example, the database 104 may store one or more records for each buried asset, and each record may include one or more buried asset data points. A buried asset data point may include a current time, a textual map address, and location data or position data, such as latitude and longitude coordinates, geographical coordinates, an altitude coordinate, or the like. A buried asset data point may also include depth measurement data, electromagnetic signal measurement data and ¶ 0009, 0022, 0029 and 0036, Server 102 includes a software engine that delivers applications, data, program code and other information to drone 101, the database 104 may serve buried asset data, buffer zone data, as well as related information, which may be used by server 102, drone 101); 
a location sensor arranged to determine a location of the apparatus (¶ 0009, 0019, 0021, the drone 101 also calculates its current geographical position using an on-board processor); 
a propulsion system arranged to enable the apparatus to deploy to each marking location within the portion of the geographic area; one or more marking sensors arranged to scan an area in proximity to the apparatus (¶ 0009, 0036 and 0040, FIG. 3 is a diagram showing the data flow of the general process executed by the drone 101 for detecting buried assets, according to an example embodiment. FIG. 3 shows that drone 101 may receive a data structure 304 that may include a buffer zone and geographical location, which correspond to a target buried asset. Also, drone 101 may transmit a unique identifier 302 that identifies a buried asset, and server 102 may respond with the data structure 304. The data structure 304 may be selected by manager 113. FIG. 3 also shows that drone 101 may transmit buried asset data points 306 to the server 102); and 
a processor arranged to, coordinate with the one or more marking sensors to detect the one or more underground infrastructure markings arranged to identify the location of one or more underground infrastructure elements, within the geographic area (¶ 0009, 0042-0043, FIG. 3 is a diagram showing the data flow of the general process executed by the drone 101 for detecting buried assets, according to an example embodiment. FIG. 3 shows that drone 101 may receive a data structure 304 that may include a buffer zone and geographical location, which correspond to a target buried asset. Also, drone 101 may transmit a unique identifier 302 that identifies a buried asset, and server 102 may respond with the data structure 304. The data structure 304 may be selected by manager 113. FIG. 3 also shows that drone 101 may transmit buried asset data points 306 to the server 102); 
determine a type of infrastructure associated with each of the detected underground infrastructure markings based on the detected indicator associated with each of the underground infrastructure markings (¶ 0009, 0024, 0038, 0042-0043, FIG. 3 is a diagram showing the data flow of the general process executed by the drone 101 for detecting buried assets, according to an example embodiment. FIG. 3 shows that drone 101 may receive a data structure 304 that may include a buffer zone and geographical location, which correspond to a target buried asset. Also, drone 101 may transmit a unique identifier 302 that identifies a buried asset, and server 102 may respond with the data structure 304. The data structure 304 may be selected by manager 113. FIG. 3 also shows that drone 101 may transmit buried asset data points 306 to the server 102); and 
coordinate with the transceiver to transmit second data to the marking database, wherein the second data includes the type of infrastructure associated with each of the detected underground infrastructure markings and a marking location associated with each of the detected underground infrastructure markings (¶ 0009, 0024, 0038, 0042-0043, FIG. 3 is a diagram showing the data flow of the general process executed by the drone 101 for detecting buried assets, according to an example embodiment. FIG. 3 shows that drone 101 may receive a data structure 304 that may include a buffer zone and geographical location, which correspond to a target buried asset. Also, drone 101 may transmit a unique identifier 302 that identifies a buried asset, and server 102 may respond with the data structure 304. The data structure 304 may be selected by manager 113. FIG. 3 also shows that drone 101 may transmit buried asset data points 306 to the server 102).
Haddy does not specifically disclose detect an indicator in paint associated with each of the detected markings.
In the same field of endeavor, Klaus discloses, detect an indicator in paint associated with each of the detected underground infrastructure markings (¶ 0017). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Haddy by specifically adding feature in order to enhance system performance to enables tracking the target marker while reduces likelihood of losing the target marker and allowing up-to-date control of the UAV based on an up-to-date position of the target marker.
Regarding claim 17, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the indicator includes at least one of a pigment, a radioactive material, light sensitive material, and a chemically reactive material (¶ 0009, 0021, 0024, 0038-0044, A buried asset data point may also include depth measurement data, electromagnetic signal measurement data such as electrical current measurement data, resistance measurement data and also see Klaus).
Regarding claim 18, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the marking database includes an infrastructure table correlating each reference indicator with a type of infrastructure (¶ 0009, 0021-0030, 0038-0044, and also see Klaus).
Regarding claim 19, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the apparatus is configured to determine the type of infrastructure associated with a detected marking by comparing the detected indicator with the infrastructure table to identify a match between a reference indicator and the detected indicator (¶ 0009, 0021, 0038-0044, and also see Klaus). 
Regarding claim 20, Haddy discloses, a method of identifying underground infrastructure markings comprising: 
providing a marking database arranged to store marking data associated with one or more underground infrastructure markings arranged to identify the location of one or more underground infrastructure elements, the marking data including one or more marking locations within a geographic area and including a type of infrastructure associated with each of the one or more marking (¶ 0009, 0019, 0024, Various types of data may be stored in the database 104 of server 102 with relation to a buried asset that has been detected and located. For example, the database 104 may store one or more records for each buried asset, and each record may include one or more buried asset data points. A buried asset data point may include a current time, a textual map address, and location data or position data, such as latitude and longitude coordinates, geographical coordinates, an altitude coordinate, or the like. A buried asset data point may also include depth measurement data, electromagnetic signal measurement data);  
communicatively coupling a marking database (102/104, fig. 1) to a data network (106, fig. 1) (¶ 0009, 0019, 0024, Various types of data may be stored in the database 104 of server 102 with relation to a buried asset that has been detected and located. For example, the database 104 may store one or more records for each buried asset, and each record may include one or more buried asset data points. A buried asset data point may include a current time, a textual map address, and location data or position data, such as latitude and longitude coordinates, geographical coordinates, an altitude coordinate, or the like. A buried asset data point may also include depth measurement data, electromagnetic signal measurement data); 
communicatively coupling a drone (101, fig. 1) to the data network (106, fig. 3); 
determining a location of the drone via one or more location sensors (¶ 0009, 0019, 0021, the drone 101 also calculates its current geographical position using an on-board processor);  
receiving first data from the marking database, wherein the first data includes marking data associated with a portion of the geographic area (¶ 0009, 0022, 0029 and 0036, Server 102 includes a software engine that delivers applications, data, program code and other information to drone 101, the database 104 may serve buried asset data, buffer zone data, as well as related information, which may be used by server 102, drone 101); 
deploying the drone to each marking location within the portion of the geographic area (¶ 0009, 0036 and 0040, FIG. 3 is a diagram showing the data flow of the general process executed by the drone 101 for detecting buried assets, according to an example embodiment. FIG. 3 shows that drone 101 may receive a data structure 304 that may include a buffer zone and geographical location, which correspond to a target buried asset. Also, drone 101 may transmit a unique identifier 302 that identifies a buried asset, and server 102 may respond with the data structure 304. The data structure 304 may be selected by manager 113. FIG. 3 also shows that drone 101 may transmit buried asset data points 306 to the server 102); 
detecting the one or more underground infrastructure markings arranged to identify the location of one or more underground infrastructure elements within the geographic area using one or more marker sensors (¶ 0009, 0042-0043, FIG. 3 is a diagram showing the data flow of the general process executed by the drone 101 for detecting buried assets, according to an example embodiment. FIG. 3 shows that drone 101 may receive a data structure 304 that may include a buffer zone and geographical location, which correspond to a target buried asset. Also, drone 101 may transmit a unique identifier 302 that identifies a buried asset, and server 102 may respond with the data structure 304. The data structure 304 may be selected by manager 113. FIG. 3 also shows that drone 101 may transmit buried asset data points 306 to the server 102); 
determining, by the drone, a type of infrastructure associated with each of the detected underground infrastructure markings based on the detected indicator associated with each of the underground infrastructure markings (¶ 0009, 0038, 0043-0044, FIG. 3 is a diagram showing the data flow of the general process executed by the drone 101 for detecting buried assets, according to an example embodiment. FIG. 3 shows that drone 101 may receive a data structure 304 that may include a buffer zone and geographical location, which correspond to a target buried asset. Also, drone 101 may transmit a unique identifier 302 that identifies a buried asset, and server 102 may respond with the data structure 304. The data structure 304 may be selected by manager 113. FIG. 3 also shows that drone 101 may transmit buried asset data points 306 to the server 102, specifying that a locate action must be performed at a particular location for a particular buried asset identified by unique identifier 302, type of buried asset, expected reading for buried asset, or the like); and 
transmitting, from the drone, second data to the marking database, wherein the second data includes the type of infrastructure associated with each of the detected underground infrastructure markings and a marking location associated with each of the detected markings (¶ 0009, 0038, 0043-0044, FIG. 3 is a diagram showing the data flow of the general process executed by the drone 101 for detecting buried assets, according to an example embodiment. FIG. 3 shows that drone 101 may receive a data structure 304 that may include a buffer zone and geographical location, which correspond to a target buried asset. Also, drone 101 may transmit a unique identifier 302 that identifies a buried asset, and server 102 may respond with the data structure 304. The data structure 304 may be selected by manager 113. FIG. 3 also shows that drone 101 may transmit buried asset data points 306 to the server 102, specifying that a locate action must be performed at a particular location for a particular buried asset identified by unique identifier 302, type of buried asset, expected reading for buried asset, or the like).
Haddy does not specifically disclose detect an indicator in paint associated with each of the detected markings.
In the same field of endeavor, Klaus discloses, detect an indicator in paint associated with each of the detected underground infrastructure markings (¶ 0017). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Haddy by specifically adding feature in order to enhance system performance to enables tracking the target marker while landing prevents or reduces likelihood of losing the target marker and allowing up-to-date control of the UAV based on an up-to-date position of the target marker. 
Regarding claim 21, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the type of infrastructure comprises a type of utility (¶ 0009, 0020-0030, 0038-0044, and also see Klaus ¶ 0017).
Regarding claim 22, Haddy and Klaus disclose in claim 1, further Haddy discloses, wherein the type of infrastructure is determined based on at least one of a visual, hyperspectral, and radio characteristic of the detected markings (¶ 0009, 0020-0030, 0038-0044, and also see Klaus ¶ 0017).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643